Title: To John Adams from Louisa Catherine Johnson Adams, 25 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear Sir
					Washington 25 May 1821
				
				Mr Roach with his Sister and daughter are to dine with us to day he tells me that he had the pleasure of seeing you and that you were in perfect health Our City is full of strangers and we have been as dissipated during the last week as we generally are in the Winter The weather is more variable and altogether worse than I ever remember it and we can scarcely be said to have left off fires yet—This will probably shorten our Summer and make it more supportable through the great heats we must yet anticipate—Mr. Smith is appointed Naval Officer at Pensacola—It is a situation which is likely to become very valuable and lucrative and at least opens a wider field for a man of enterprize than a clerkship at Washington and I have no doubt that this promotion will prove of the greatest advantage and ensure his future success in life—My Sister leaves me with great regret and it requires more strength of mind and philosophy than I possess to view her departure with indifference—But sacrifices must be made and are never entirely completed as I have found by sad experience. This is probably not the last by many which I shall be obliged to make and I must endeavour to get courage to support them with fortitude—Pensacola has a most delightful Climate and is said to be very healthy—There may be some inconveniences attending a first settlement there but from all I learn and I have taken pains to make enquiries this Country must become an invaluable acquisition to the Union, both in a commercial and agricultural point of view—New Orleans will probably be a little jealous at a division of her trade more especially as the Naval depot is to be removed to Pensacola but our Nation is now becoming so vast and extensive and its resources so immense and various that no monopoly can be dreaded by any particular portion of this great Continent—You my dear Sir are much better aware of the results to be derived from this acquisition than myself and are much better able to take an extensive survey of futurity and I only take the liberty of suggesting these remarks in the hope of eliciting from you observations more correct and more enlarged—What you say of the State of Europe is true—The spirit of liberty must speed its influence over the whole surface of that quarter of the Globe ere it can exist at all—Crowned heads have   too much at stake to endure its neighbourhood and they must if they would not  themselves unite to crush every effort which  ease of success force them to “hide their diminished heads” and sink to the common level of mankind or rather to a sphere perhaps more really sited to the scope of their talents and genius—Present me affectionately to all and be assured of the profound respect esteem and gratitude with which I am my dear father your affectionate daughter
				
					L. C. Adams
				
				
			